202 S.W.3d 712 (2006)
WAYNE PERRY HAM, Appellant,
v.
ANN MARIE CHARTIER f/k/a ANN MARIE HAM and DENNIS CHARTIER, Respondents.
No. ED 87371
Missouri Court of Appeals, Eastern District, Division Three.
September 19, 2006
Stephen P. Ahlheim, St. Charles, MO, for Appellant.
Michael P. Shea, Joseph Kuhl, St. Charles, MO, for Respondents.
Before Glenn A. Norton, P.J., Lawrence E. Mooney and Kenneth M. Romines, JJ.

ORDER
PER CURIAM.
Wayne Ham appeals the judgment entered by the Circuit Court of St. Charles County, granting the motion of the respondents, Ann and Dennis Chartier, and dismissing with prejudice Mr. Ham's petition in equity to divide marital property. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).